n-862




PRICE  DANIEL
ATTORNEYGENERAL




      Hon. Ernest 0. Thcimpsoa, Chalmau
      Railroad Commlsslon of Texas
      AuntIn, Texas                  Opinion lo.             v-426
                                              Re:   Construction   o?
                                                    11. B. z-98, Chap.
                                                    257, Acts of 50th
                                                    Leg., Re     SelJ-
                                                    sloa, 19$'7, as
                                                    applied to certain
                                                    interstste   motor
                                                    vehlole carrlerm.
      Dear sir:
                 Your request ior ma OQiUiOl3 la oonnectlon
      with H. B. eg8, Chl3pter 2. Act. or the 50th Leglele-
      ture, Reguler Se88loa, 1977: prerents five separate
      questIons.   For alarlty we wfll reatete the questions
      separately  and lmedlatelj  following  each restatement
      ve will give our amwer.
                  “1. Does reaiproolty  (Vmaer 8. B.
            298) depend upon the state of reglrtra-
            tlon ot truoke operated br l foreign mo-
            tor carrier where the truoka are regls-
            tered in a state other tbm the domicile
             Of   8UOb fOr*bigTi   8OtOr   OWZ~W.    Or   dOOS   it
            depeud upon the atate of domicile of the
            foreign motor carrier?       As an example, a
            ioreiga motor carrier whoee domlclle Ia
            la the State o? Illtw%a       operate8 truoks
            Into Texas vbloh are re~etered         la Loulirl-
            aw, oklahow,      n*v Toe,    wd otbr     rtatw.
            There ia DO MOlpro0ltf       agreawnt b&VW8
            Texas and Illinol8     at the preroat tfw and
            there am rwipooal l        g r ewmntm  b etween  Tex -
            a #, Lo ul8lma ,  Bklahcma, ld other etatee.
            The QroblW Qmrellted 18 whether or 8ot tb,
            rrald forelga motor oarrler domlalled In Il-
            llnols   18 required to pay plate and tax fee8
            to the Railroad Commlssloa on the truoks
            that are registered      Ii Loulelana,   Oklahoma,
Bon. Ernest   0. Thompson    -   Page 2                v-426
                                                               ,.L


     or other states which have reciprocal        agree-
     ments with Texas.”
          The 50th Legislature at its Regular Session
In 194  enacted H. Be 298, Chapter 257, emending Chap-
      1 Aots of the blat Legislature   Regular 3eaalon,
?&31a&   subsequently amended (Artlcli 911b V C 3 )
by a&ding a new section to be known as Section’l6ahj  ’
vhlch reads as Sollowa:
            “18a * Reolproclty.      Motor carriers    of
     property for hire realdinu or domiciled out-
     side of the State of Texas, who have author-
     ity from the Interstate       Cmeroe     Commlaalon
     to transport property for hire to, from or
     between points In Texas, and whose oneratlona
     in this State are llmlted to the tranauorta-
     tlon of prowrtr      for hire la interstate      or
     Soreign commerce only under such authority,
     shall not be reaulred to pay the aveclal Sees
     provided for in Sections 7. 17(a). 18 and auk-
     paranrephs CR) and (hl of Section 5aCal of
     this Act; provided,      however, &his exemntlog
     Srola the payment OS said Seea shell not aDuly
     unless the States In which such foreign          motor
     carriers    reside or are donlolled      shell llke-
     vise extend to motor carriers        residing   or daa-
     lolled   In Texas exemption from the peyment .oS
     the same or almllar Sees or expenses In their
     zwapeotlve States;      such exemptions from the
     payment of suoh Seea In Texas shall be effeo-
     tlve when the governmental agency or the au-
     thorized representative       thereof of such Sor-
     elgn States having jurladlotlon         over the op-
     erations   of motor carriers     Sor hire ahall oer-
     tlry In writing to the Railroad Commlaalon OS
     Texas that the exemption from the payment of
     auoh Sees and expenses by such Texas oarrlera
     hs;e;en    granted,,and     la In full Soree and
                provided.    Surther. however, that this
     exem&on      ahall not apnlo to the wsplent OS
     Slllna Seea for a~~llcatlona        Sor oertlSioatea
     or Dewits      to ovarate in this State.
           "Aonrealdent motor CaPPIers coming wlth-
     In the exemptions herein provided for shall
     not be required to diSQlag upon the vehlolea
     operated in this State undel? the provisiona
     OS such exemption, identification  plates la-
     sued by the Railroad Commission of Texaa, and
Hon. Ernest   0. Thompson      -   Page 3               v-426



      the Commlaalon shall not be required          to fur-
      nish such carriers  with such plates."          (lQa-
      phaala ours)
           Under the terms and provisiona         of the above
quoted section,    the exemption granted to nonresident
motor carriers   by wag of reclprooltg      from payment of
Railroad Commlaalon plate and tex fees la dependent
upon four distinct    things.                  (1) The person
must be a motor carrier;      (2)TE$ :%P       carrier must
reside OF be domiciled outside the State of Texas; (3)
His motor carrier    operations    in Texas must be exclu-
sively in interstate     or foreign commerce pursuant to
valid and legal authority      issued by the Interstate
Colnnerce Commlsalon; and (4) The state in which the
nonresident motor carrier      resides or is domiciled must
grant like exemptions in the pegment of the same or
similar fees to motor carriers       rssldlng or domiciled
in Texas.   Nothing is contained in said section which
in any manner makes reciprocity       dependent upon the
place of registering     the nonresident carriers      motor
vehicles.
              It la to be observed that the important thing
in two of the above requirementa la the place of reald-
a     or domicile of the nonresident carrier.            The aec-
tlon'-firovldes    that the exemption applies to motor car-
riers    "residing    OP domiciled outside of the State of
Texas" and that Eld exemption shall not apply %mleaa
the states in which such foreign motor carriers             reside
OP
--  are   domlclledn    shall   extend   like  exsmptlona  to  "mo-
tor oarrlera      residing    or danlolled    In Texas."   It there-
Sore becomes necessary to determine the meaning of the
terms %ealde,'        "residing,"    and "domlolle."
           The terms "rea%de' and "realdlng"  are elastic,
and a# to be Interpreted    in the light of the object
and purpose of the statute in vhloh such terms are em-
plo ed. fl oorath v. Stevenson, 77 P. (2d) 608 (Wash.
1936 1.
            The Attorney General has previously     construed
the tez=m "residing"   as used In our reglatratloa     of mo-
tor vehicle   atatute (Article    6675a-2, V.C.S.)  to mean
"Legal~resldent."     See 0 Dlnion 8O-102 T, dated July 10,
1939, oiting 54~ Corpus Jurls 70 e Our courts have
reached & similar result in conneotlon with our venue
statutes;   Evans v. American Publishinn Co., 13 S. W.
(26) 358 (Conus. AQQ. 1929); Henneasey v. Campbell, 32
Hon. Ernest   0. Tholllpaon   -   Page 4             v-426


5. W. (26) 390 (Tex. Clv. App. 1930); and have construed
the term 'residea"  as used In the statute providing for
the removal of a minor's dlsabllltles   to mean "legal
domicile."   Gulf. C. & 5. F. RY. Co. v. Lemons, 109 Tex.
244, 206 S.W. 75 (1916).
            Domicile la defined by the Amerloan Law Instl-
tute Restatement. ConSllct of Law, 8 9 to mean the place
with which a person has a settled    oonnktlon   for certain
legal purposes, either beoauae his home la there, OF be-
cause that plaoe la assigned to him by law.      It la also
stated In the Restatement on Conflict     of Law, I 41, that
a corporation   is domiciled  in the state where it la ln-
corporated,   and oannot acquire a domicile outside that
state.
           As applied to an individual,     It has been held
that one's domicile   Is the place where one has his true,
fixed,  permanent home and principal    establishment,  and
to which, whenever he la absent, he has the intention
of returning.   13 Words ds Phrases 261; State v. DeCasi-
nova's AdmIx., 1 Tex. 401 (lt!4r .
            It Is our opinion that the Le(llrlature  lntend-
ed thro   h Its use of the terms "reside    and "realdlng"
to meanueilegal residence,"  and as so used they are ayn-
onymoua with the term "dixalclle."   28 9. J. S. 7, 0 2,
17 Am. Jur. 596 il 11; Am. Law Inst. Restatement. O -
sllot OS Lava, 4 9. Furthermore     by the very natur?oS
the Act, legal realdenoe or domldlle is not coexistent
in the same person In two or more states at the same
tine.   Michael v. Michael, 79 9. U. 74 (Tex. Clv. App.
1904).
           In answer to your first  question you are
therefore  advised that reciproolty  la dependent upon
whether or not there f8 in existence   a reolprooal  agree-
ment between Texas and the state of the legal residence
or domicile of the foreign motor carrier    rather than
with the state where the vehloloa of the foreign motor
oarrler are registered.
            "2 . IS a foreign motor carrier    har au-
     thority    Srom the Interstate  Coimserce Commls-
     slon to transport property for hire to, from,
     and between Texas points only (no other state)
     and whose operations     in this atate are llmlt-
     ed exclusively    to the transportation   of prop-
     erty for hire In Interstate     or foreign com8eroe
Hon. Ernest   0. Thompson    -    Page 5                v-426


     only under such authority,   and reciprocal
     agreement la in effe'ect between Texas and the
     state of the domicile of such carrier,      la
     such oarrler required to have a permit or
     certificate  issued by the Railroad Conrmla-
     slon of Texas for authority   to oRerate Its
     trucks on the highways In Texas?

            H. B. 298, Chapter 257, Acts of the 50th Leg-
islature,   Regular Session, 1947, by'lts       express wording
deals with the exemption from payment by a foreign mo-
tor carrier    of the Sees mentioned and required In Sec-
tions 5a(g) and (h), 7, 17(e), and 18 of Article          glib,
V.C.S.    Rothlng la contained in said Act amending, or
purporting to amend, Article       glib,  supra, as to the re-
quirements of or necessity     for a oertlflcate      of conven-
ience and necessity     or permit.     On the contrary,   the
Act expressly    prOvidS8 that the exemption from payment
of plate and special tax Sees shall not apply to the
payment of filing     Sees for applloatlona     for oertlSl-
oates or permits to operate In this State.
            It has previously  been decided that a motor
carrier which has been granted authority       by the Inter-
state Connnerce Commission to transport goods, wares,
and merohandlse In lnteratate     or foreign commerce by
motor vehicle must, prior to commencing operation         in
this .State pursuant to said interstate     authority,    ob-
taln'from   the Railroad Casmlaalon of Texas authority
to use our highways In Such interstateoperation,        and
to casply with the Insurance requirsmenta and safety
regulations    imposed by the Railroad Cosuslsalon under
Article   911b, aupra.   Ex Parte Truelock,    140 9. W. (26)
167 (Tex. Crlm. App. l%O),     and authorities    therein
cited.
             Nothing la oontalned in H. B. 298,vhloh in
any manner changes this rule.        The foreign motor oar-
rler,   regardless   of the existence   of a reolprooal
agreement between Texas and the state of its domicile,
la still    required to obtain from the Railroad Commla-
alon of Texas a certificate      OP permit authorlelng     the
use of our State highways in interstate         or foreign
ooanserce .
           Your second question      is therefore   answered la
the affirmative.
              “3 . IS a foreign   motor carrier has author-
      ity   from the Interstate    Commerce Commission to
Hon. J&nest 0. Thompson      -     Page 6               v-426


     transport property for hire between points
     in Texas and points In other states and a
     reciprocity  agreement between Texas and the
     state of the dom+ile   of such foreign car-
     rier 1s: in effect, la such carrier   required
     to have a permit or certificate    laawd by
     the Railroad Commission of Texas for author-
     ity to operate its trucks on the highways of
     Texas?"
            Our dlacuaalon under Question No. 2 la equal-
ly applicable   to Question No. 3. The anaver is the aanm
ln each instance.
           Your third   question     is therefore   answered in
the efflmratlve.
             “4 . IS a foreign motor carrier     has a
     certificate     or permit from the Railroad Ocm-
     mission of Texas and there la a reciprocal
     agreement in effect      between Texas and the
     state of the domicile of such foreign motor
     carrier,    does the vehicle    of such foreign
     motor carrier     have to be registered    (by
     equipment report or OtheNlSe)        with the
     Railroad Commission of Texea as being op-
     erated on a reolprooel      basis."
              Under the rules and regulations    of thb Ocanmla-
slon, as well as the general requllrtfillente of Article
glib, supra, a motor carrier       la required to register
with the Commission as a part of tha application         for a
certificate     or permit a written   llat and description    of
the motor vehicles     to be operated by the carrier     under
said oertlfloate     or permit.    The reason for Such re-
quirement Is obvloua, beceuae otherwise it would not be
possible    for the Camalaelon to determine whether the
motor vehicles     to be used by the carrier meet the re-
quirements of the law and the rules and rugulatlona          of
the Commission as to safety ~qulrementa,         and Surther,
whether the highways of this State would vlthabnd           the
added tnsfilc     burden proposed to be placed thereon.
            Iiothlng is contslned  la H. B. 298, aupra,
which la any manner attempta to dispense with these re-
quirements.     These are all matters within the police
power of the State, and our prevfoua dlaouaalon under
Question No. 2 la equally applicable     here.  See Bx Parta
Truelook, aupra.
Hon. Ernest 0. Thompson         -     Page 7               V-426


            Your fourth     question     la therefore   answered la
the afflnnatlve.
           "5 . Where there 18 a reclprooltg   agree-
     ment between Texas and the state of domicile
     of a foreign carrier,    Is It necessary that
     the truoks of suoh foreign motor carrier     op-
     erated in Texas have an ldentlflcation    canl
     Issued by the Railroad Commiaslon displayed
     on such motor vehicles?"
            Article     169Ob, V.P.C., which Is the penal por
tlon of the.Texas       Motor Carrier Law, provides, In part,
as follova:
             "(e)    The Commiaalon shall prescribe     an
     ldeatlflcatlon      card whloh must be displaYed
     wFthFn the aab of eaah motor vehicle,         aet-
     tlng out the oertlficate        or pennit nunber
     and-the route or territory        over uhlah the
     vehicle      1s authorized   to operate, giving the
     name and address of the owner of said oer- .
     tlflcate      or permit.    It shall be unlawful
     for the owner of said certlfioate         or permit,
     his agent, servant or employee, or any other
     person to use or dl8play sald,ldentifiaatlon
     card after said certlfloate         or DennIt has
     been cancelled       or disposed of. *The ldenti-
     ;G;tzmcyd          provided for herein y;nbzsln
                     nd oontain suchlnfonna     1
     reaulred bs the Railroad Conrmlssion."          (Em-
     phasis oura)
            House Bill 298,         aup~%, In go vay amend8 0~
modifies   the requircMBt6          OS the abow ~quoted portion
of Artlole   16gOb, sugrs.

           Your fifth      question     Is therefow     answxwd    in
the afflrmatlw.


             (1)     Realproaity  F&r_ H, B. 29,      chap-
      ter 257,      Acts of 50th Le Ulature,      Regular
      Session,      1947 (sectiou  1L of Article     911b,
      V,C.S.),      Is dependent upon the state of legal
      residence      or domicile of the foreign motor
      carrier      rather than the state of reglstrs-
      tlon of      the motor carrIersI  vehicles.
Hon. Ernest      0. Thompson    -   Page 8              v-426


                (2) A foreign motor carrier      coming
          within the provisions    of Section 18a, aupra,
          la not relieved    of the requirement of ob-
          taining a certificate    or permit from the
          Railroad Commlaalon authorizing     the use of
          Texas highways In Interstate     or foreign com-
          merce o
                 (3)  A foreign motor carrier casing
          within the provlalona    of Section 18a, aupra,
          Is still   required to register   with the Com-
          mission all motor vehicles     operated by It
          In Texas by filing    an equlpent    report with
          the Commission fully describing      said motor
          vehicles.
                (4)  Section 18a, aupra, In no way
          amends or modlflea the requirements of Ar-
          ticle  1690b, V.P.C., requiring ldentlflca-
          tioa cards to be displayed on all motor ve-
          hicles operated under the jurladlctlon     of
          the Railroad Commlaalon.
                                       Yours very truly
                                ATTORNEYGENERAL
                                             OF TEXAS


                                By -               =’     --
                                         Charles   D. Matheva
                                                    Aaalatant

cDbl:jt

                                APPROVPD: